Turner, J.
The evidence adduced on the trial of this case in the county court warranted a conviction of the accused on the charge of using profane language in the presence of a female, in violation of the provisions of the Penal Code, §396 ; and as the presiding judge, in charging the jury as to the law-governing the case, fully and fairly submitted to them the questions on which they were called upon to pass, the court below properly declined, on certiorari, to set their verdict aside.

Judgment affirmed.

All the Justices concur, except Simmons, C. J., absent.